Citation Nr: 1128960	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  08-12 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for ingrown toenails of the feet, including as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION


The Veteran had active service from October 1965 to October 1967.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

This case was previously before the Board in March 2010, wherein the Veteran's claims of entitlement to increased disability ratings, TDIU, and an extraschedular disability were remanded to ensure due process and for additional development of the record.  In that decision, the Board denied the Veteran's claims of entitlement to service connection for ingrown toenails, sleep apnea, peripheral neuropathy of the left upper extremity, and kidney stones, as well as denied the Veteran's petition to reopen his claim of entitlement to service connection for hypertension; the Board also denied the Veteran's claims for earlier effective dates for the grants of service connection for bilateral hearing loss, cataracts, erectile dysfunction, and peripheral neuropathy of the right upper extremity.

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).   In August 2010, based on a Joint Motion For Partial Remand (joint motion), the Court vacated the March 2010 decision of the Board denying entitlement to service connection for ingrown toenails of the feet, and, in so doing, remanded the Veteran's case to the Board for action consistent with instructions contained therein.  

Unfortunately, however, still further due process consideration is required before the Board can adjudicate the Veteran's pending claim of entitlement to service connection for ingrown toenails.  So, regrettably, this claim is being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board acknowledges that the Veteran was provided with VA examinations in connection to his service-connected diabetes mellitus in April 2007 and June 2007, but points out that the VA examiners did not address whether the Veteran's ingrown toenails are related to his service-connected diabetes mellitus.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of ingrown toenails, but post-service VA podiatry clinic notes indicate that the Veteran has been treated for ingrown toenails; such records also note that the Veteran has a history of diabetes mellitus.   The Veteran contends that, even absent an acute event during service, his ingrown toenails are related to active service, particularly his service-connected diabetes mellitus, and that his VA and private medical records indicate continuity of symptomatology in the years following active service.  The Board acknowledges that the Veteran has been diagnosed with ingrown toenails and that the medical evidence is unclear whether the Veteran's ingrown toenails are causally or etiologically related to the Veteran's military service, including his service-connected diabetes mellitus.

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, additional clinical assessment and medical opinion is necessary to adequately address the Veteran's claim for service connection for ingrown toenails.  Accordingly, the Board finds that the Veteran should be afforded an additional VA examination in order to determine the nature and etiology of the Veteran's ingrown toenails, including the question of whether it is secondary to service-connected diabetes mellitus.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for an appropriate VA  examination in order to determine the nature and etiology of his ingrown toenails, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his ingrown toenails are related to his service in the military, including as secondary to his service-connected diabetes mellitus.   The examiner should specifically opine whether the Veteran's ingrown toenails are a part of, or proximately due to or the result of, his diabetes mellitus.

To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and should readjudicate the claim of entitlement to service connection for ingrown toenails, including as secondary to service-connected diabetes mellitus.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case, and should afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record and afford due process.  The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


